DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8-12, 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 5433496) in view of Tomoji (CN 203846892 U).
Regarding claim 1, Zimmerman teaches an outside release mechanism (see fig 2) for a latch, comprising: a first outside release lever (5), the first outside release lever having a first lever (5a) and a second lever (5b); a second outside release lever (6) operatively coupled to the first outside release lever by the second lever (at lower end of 5b as viewed in fig 2) such that movement of the second lever will cause movement of the second outside release lever (col. 3, lines 59-62); and a spring (labeled 29 in fig 1 and 13 in col 4, lines 15-17) secured to the first lever and the second lever (see fig 1) such that a biasing force of the spring prevents the first lever from contacting and moving the second lever (spring 29 keeps first lever against 19 so as to prevent movement) and the biasing force of the spring must be overcome in order to effectuate movement of the second outside release lever via movement of the second lever of the first outside release lever (see fig 1 and 4, lines 15-17; note that the biasing force of spring 29 must be overcome in order for the first outside release lever 5 to rotate out of its starting position in fig 1 which then causes movement of the second outside release lever 6), wherein the spring is configured to gradually increase a required force to operate the outside release mechanism (as the spring is acted upon, the spring will require more and more force to deform it from its rest position).
Zimmerman does not explicitly disclose the spring being directly secured to both the first lever and the second lever.  
Tomoji teaches a similar release mechanism utilizing a torsion spring (30) to link the first and second part of outside release lever 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the torsion spring of Tomoji for the coil spring of Zimmerman.  Utilizing the torsion spring of Tomoji centered on Zimmerman’s axis 15 to contact both 5a and 5b of the outside release lever would effectively reduce the size of Zimmerman’s latch by allowing the spring to stay within the housing 1.  Additionally, the spring would therefore be directly secured to both the first lever and the second lever of Zimmerman.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Regarding claim 3, Zimmerman in view of Tomoji teach the release mechanism as in claim 1, Zimmerman further teaches wherein the second outside release lever is operatively coupled to an intermittent link (6) and the intermittent link is operatively coupled to a pawl release lever (39) and the pawl release lever is also operatively coupled to a pawl (4), wherein pivotal movement of the first outside release lever about its axis will cause movement of the second outside release lever, the intermittent link, the pawl release lever and the pawl such that a claw can pivot from a latched position to an unlatched position (fig. 4- fig. 5).
Regarding claim 4, Zimmerman in view of Tomoji teach the release mechanism as in claim 3, Zimmerman further teaches wherein the pawl release lever (39) and the pawl (4) rotate about the same axis (31).  
Regarding claim 6, Zimmermann in view of Tomoji teach the release mechanism as in claim 1, Zimmerman further teaches wherein the first lever is pivotally mounted to the second lever (at 15).
Regarding claim 8, Zimmermann in view of Tomoji teach the release mechanism as in claim 1, Zimmerman further teaches wherein the second lever has a pin (pin which connects 5b to 6) configured to slidably engage (i.e., at least while being assembled) a cam surface (surface of 6 which is engaged with 5b via the pin) of the second outside release lever.  
Regarding claim 9, Zimmermann in view of Tomoji teach the release mechanism as in claim 1, Zimmerman further teaches wherein the first lever has a feature (16a) configured to contact a feature (16b) of the second lever, wherein the biasing force of the spring must be overcome before the feature of the first lever contacts the feature of the second lever.
Regarding claim 10, Zimmermann in view of Tomoji teach the release mechanism as in claim 9, Zimmerman further teaches wherein the first lever and the second lever rotate about the same axis (15).
Regarding claim 11, Zimmermann in view of Tomoji teach the release mechanism as in claim 10, Zimmerman further teaches wherein the feature of the first lever is spaced from the feature of the second lever, when the outside release mechanism is in a first position (position of fig 1).
Regarding claim 12, Zimmermann discloses a vehicle latch (see fig 1), comprising: a claw (3) pivotally mounted to the latch for movement between a latched position (see fig 1) and an open position (see fig 5); a pawl (4) pivotally mounted to the latch for movement between an engaged position (see fig 1) and a disengaged position (see fig 4), wherein movement of the claw from the latched position to the open position is prevented by the pawl when the pawl is in the engaged position (see fig 1) and wherein the claw is free to move into the open position from the latched position when the pawl is in the disengaged position (see figs 4 & 5); an outside release mechanism (5, 6) for moving the pawl from the engaged position to the disengaged position, the outside release mechanism comprising: a first outside release lever (5), the first outside release lever having a first lever (5a) and a second lever (5b); a second outside release lever (6) operatively coupled to the first outside release lever by the second lever (at lower end of 5b as viewed in fig 2) such that movement of the second lever will cause movement of the second outside release lever (col. 3, lines 59-62); and a spring (labeled 29 in fig 1 and 13 in col 4, lines 15-17) coupled to the first lever and the second lever (see fig 1) such that a biasing force of the spring prevents the first lever from contacting and moving the second lever (spring 29 keeps first lever against 19 so as to prevent movement) and the biasing force of the spring must be overcome in order to effectuate movement of the second outside release lever via movement of the second lever of the first outside release lever (see fig 1 and 4, lines 15-17; note that the biasing force of spring 29 must be overcome in order for the first outside release lever 5 to rotate out of its starting position in fig 1 which then causes movement of the second outside release lever 6), wherein the spring is configured to gradually increase a required force to operate the outside release mechanism (as the spring is acted upon, the spring will require more and more force to deform it from its rest position).
Zimmerman does not explicitly disclose the spring being directly secured to both the first lever and the second lever.  
Tomoji teaches a similar release mechanism utilizing a torsion spring (30) to link the first and second part of outside release lever 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the torsion spring of Tomoji for the coil spring of Zimmerman.  Utilizing the torsion spring of Tomoji centered on Zimmerman’s axis 15 to contact both 5a and 5b of the outside release lever would effectively reduce the size of Zimmerman’s latch by allowing the spring to stay within the housing 1.  Additionally, the spring would therefore be directly secured to both the first lever and the second lever of Zimmerman.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Regarding claim 14, Zimmerman in view of Tomoji teach the latch as in claim 12, Zimmerman further teaches wherein the second outside release lever is operatively coupled to an intermittent link (6) and the intermittent link is operatively coupled to a pawl release lever (39) and the pawl release lever is also operatively coupled to a pawl (4), wherein pivotal movement of the first outside release lever about its axis will cause movement of the second outside release lever, the intermittent link, the pawl release lever and the pawl such that a claw can pivot from a latched position to an unlatched position (fig. 4- fig. 5).
Regarding claim 15, Zimmerman in view of Tomoji teach the latch as in claim 14, Zimmerman further teaches wherein the pawl release lever (39) and the pawl (4) rotate about the same axis (31).  
Regarding claim 17, Zimmermann in view of Tomoji teach the latch as in claim 12, Zimmerman further teaches wherein the first lever is pivotally mounted to the second lever (at 15).
Regarding claim 18, Zimmermann in view of Tomoji teach the release mechanism as in claim 12, Zimmerman further teaches wherein the second lever has a pin (pin which connects 5b to 6) configured to slidably engage (i.e., at least while being assembled) a cam surface (surface of 6 which is engaged with 5b via the pin) of the second outside release lever and wherein the first lever has a feature (16a) configured to contact a feature (16b) of the second lever, wherein the biasing force of the spring must be overcome before the feature of the first lever contacts the feature of the second lever.
Regarding claim 19, Zimmermann in view of Tomoji teach the release mechanism as in claim 18, Zimmerman further teaches wherein the first lever and the second lever rotate about the same axis (15).
Regarding claim 20, Zimmermann does not explicitly disclose a method of disengaging a pawl from engagement with a claw of a latch as claimed. However, given the structure of the vehicle latch disclosed by Zimmermann (per the rejection of claim 12 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to disengage a pawl from engagement with a claw of a latch. Please note that spring 29 is considered to bias 5a away from 5b since in the neutral position of the spring, at least surfaces 16a and 16b of levers 5a and 5b are spaced away from each other, wherein the spring is configured to gradually increase a required force to operate the outside release mechanism (as the spring is acted upon, the spring will require more and more force to deform it from its rest position).
Zimmerman does not explicitly disclose the spring being directly secured to both the first lever and the second lever.  
Tomoji teaches a similar release mechanism utilizing a torsion spring (30) to link the first and second part of outside release lever 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the torsion spring of Tomoji for the coil spring of Zimmerman.  Utilizing the torsion spring of Tomoji centered on Zimmerman’s axis 15 to contact both 5a and 5b of the outside release lever would effectively reduce the size of Zimmerman’s latch by allowing the spring to stay within the housing 1.  Additionally, the spring would therefore be directly secured to both the first lever and the second lever of Zimmerman.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Regarding claim 21, Zimmermann discloses a release mechanism (see fig 1) for a latch, comprising: a first release lever (5), the first release lever having a first lever (5a) and a second lever (5b); a second release lever (6) operatively coupled to the second lever of the first release lever (at lower end of 5b as viewed in fig 2); and a spring (labeled 29 in fig 1 and 13 in col 4, lines 15-17) operatively coupled to the first lever and the second lever (see fig 1) such that a biasing force of the spring prevents the first lever from contacting and moving the second lever (spring 29 keeps first lever against 19 so as to prevent movement and the biasing force of the spring must be overcome in order to effectuate movement of the second release lever via movement of the second lever of the first release lever (see fig 1 and 4, lines 15-17; note that the biasing force of spring 29 must be overcome in order for the first outside release lever 5 to rotate out of its starting position in fig 1 which then causes movement of the second outside release lever 6), wherein the spring is configured to gradually increase a required force to operate the outside release mechanism (as the spring is acted upon, the spring will require more and more force to deform it from its rest position).
Zimmerman does not explicitly disclose the spring being directly secured to both the first lever and the second lever.  
Tomoji teaches a similar release mechanism utilizing a torsion spring (30) to link the first and second part of outside release lever 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the torsion spring of Tomoji for the coil spring of Zimmerman.  Utilizing the torsion spring of Tomoji centered on Zimmerman’s axis 15 to contact both 5a and 5b of the outside release lever would effectively reduce the size of Zimmerman’s latch by allowing the spring to stay within the housing 1.  Additionally, the spring would therefore be directly secured to both the first lever and the second lever of Zimmerman.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Claims 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 5433496) in view of Tomoji (CN 203846892 U) and further in view of Kleefeldt et al. (US 4892339).  
Regarding claim 5, Zimmermann in view of Tomoji discloses the outside release mechanism as in claim 1, wherein the first outside release lever is operatively coupled to an outside operating member (37; see col 3, lines 19-21) via linkage (38), but does not explicitly disclose wherein the operating member is a handle. 
Kleefeldt, however, discloses that it is known in the art for an outside release lever similar to that taught by Zimmermann to be operatively coupled to an outside handle (col 3, lines 18-20). The purpose for coupling the outside release lever to an outside handle is to achieve the known and expected result of operating the latch from the exterior of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outside operating member disclosed by Zimmermann to be a handle as taught by Kleefeldt in order to achieve the known and expected result of operating the latch from the exterior of a vehicle. 
Claims 7 and 16 are rejected as applied to claim 5 above.  
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.  
Regarding the applicant’s argument that it is not disclosed that the spring is configured to gradually increase a required force to operate the release mechanism.  The examiner asserts as was recited in the previous rejection to claim 2 (currently cancelled) that any spring requires an increase in force as it is displaced further from the rest position.  In the case of the references applied, both the spring (29) of Zimmerman and the torsion spring (30) of Tomoji require an increase in force to move the spring as they are displaced further from the rest position, therefore gradually increasing a required force.  
Regarding the applicant’s arguments that the spring (29) of Zimmerman does not apply a biasing force to prevent lever 5a from moving second lever, the examiner disagrees.  In reference to figure 1, the spring 29 provides a biasing force on lever 5b in the counterclockwise direction.  As lever 5a is actuated in the clockwise direction in contact with lever 5b, the spring 29 will need to be displaced in order to actuate lever 5a.  This will thus provide a biasing force on lever 5a as it is actuated displacing spring 29.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses outside release mechanisms for vehicle latches relevant in scope and structure to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached from M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675